DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on June 15th, 2021 in response to the Non-Final Office Action mailed on March 15th, 2021.  Per Applicant's response, Claims 1 & 6 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1 & 3-6 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
separating portion” and “regulating portion” in claims 4-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the instant case, the corresponding structure described in the specification for the “separating portion” and “regulating portion” is a groove like structure.  Therefore, these limitations will be interpreted to cover a groove like structure, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant's arguments filed June 15th, 2021 have been fully considered but they are not persuasive.  The Examiner’s responses can be seen below.

the combination of the applied art, namely Kech and Lutkenhaus, fails to disclose a bas bar arranged in the manner claimed. Furthermore, it would be difficult for one skilled in the art to modify this combination of references in order to obtain the claimed configuration. This is because the shapes, sizes, and positions of many parts in each of Kech and Lutkenhaus would have to be changed, and such modification would be based on hindsight reasoning. Thus, the claimed features are not rendered obvious by the applied art”, the Examiner must respectfully disagree.  Applicant argues that Kech as modified by Lutkenhaus fails to disclose a bus bar unit arranged in the manner claimed.  This argument is not well taken.  At the outset, it is noted that Applicant does not actually provide any reasoning as to why it is believed that Kech as modified by Lutkenhaus fails to disclose the claimed features.  Applicant merely states that the combination fails, without any supportive reasoning.  For this reason alone, Applicant’s argument cannot be found persuasive.  Additionally, the Examiner respectfully maintains that the proposed combination clearly provides the disclosed features, as denoted in detail in the updated rejections below.  Applicant concludes that modifying Kech with the teachings of Lutkenhaus is based on hindsight reasoning, and thus, is improper.  This argument is not well taken either.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, the Examiner respectfully maintains that Lutkenhaus provides clear and definitive reasoning to arrange a motor stator and associated bus bar unit for the purposes of simplified manufacture (col. 1, line 48 – col. 2, line 52).  As such, the motivation to combine comes not from hindsight reasoning, but from the references alone, taking into account only knowledge which was .  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s amendments filed on June 15th, 2021 have introduced new matter into the claims.  In particular, Claim 1 has been amended to now recite that the bus bars “overlap the rotor in the axial direction”.  This limitation constitutes new matter that is not supported by the originally filed specification.  Applicant alleges that Figure 2 provides support for this limitation, but respectfully, this is simply incorrect.  Figure 2 does not depict any portion of the bus bars (81n, 81u, 81v, 81w) overlapping the rotor R in the axial direction D1.  It is quite apparent in Applicant’s Figures 2-3 (as well as paras. 12-16 of the published specification) that the bus bars (81n, 81u, 81v, 81w) are flat, circumferentially extending bars placed not arranged so as to overlap the rotor R in the axial direction D1.   At best, conductive pins (90u, 90v, 90w) may be considered to overlap the rotor R in the axial direction.  However, pins (90u, 90v, 90w) are separate and distinct from the recited (and disclosed) bus bars (81n, 81u, 81v, 81w) (refer to paras. 12-13 of the published specification).  As such, it is clear that Applicant’s specification fails to provide proper written description support for this newly-added claim limitation.  Therefore, Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For examination purposes herein, the Examiner has interpreted this limitation as requiring at least a portion of the bus bar unit to axially overlap the rotor.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,365,998 to Kech et al. in view of US 6,177,741 to Lutkenhaus et al.

    PNG
    media_image1.png
    650
    835
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 1 shown immediately above, Kech et al. (Kech) discloses:

(1)	An electric pump (1; Fig. 1) comprising: an impeller (4); a rotor (18) connected to the impeller; a housing (6) accommodating the rotor; divided iron cores (19; “stator sheet stack”) carries the stator windings”); and a bus unit (16a)……the housing (6) includes: a bottom wall portion (6b) directly or indirectly holding a shaft portion (5) in a standing manner (Fig. 1), and a cylindrical portion (6a) integrally formed with the bottom wall portion (Fig. 1), the shaft portion supports the rotor for rotation (Fig. 1), the bottom wall portion overlaps at least a part of the divided coils in an orthogonal direction that is orthogonal to an axial direction of the rotor (apparent in Fig. 1)……the bus unit (16a) is conductively connected to the divided coils and is held by the bottom wall portion (Fig. 1; col. 3, lines 13-17)

Although Kech discloses the majority of Applicant’s recited invention, he does not further disclose that his bus unit 16a is surrounded by the divided iron cores, the divided coil bobbins, and the divided coils, and includes bus bars that overlap the divided coils in the orthogonal direction and overlap the rotor in the axial direction, as now claimed.
However, use of a bus bar unit having bus bars to provide electrical connections to a plurality of surrounding stator coils is well known in the art of electric motors, as shown by Lutkenhaus et al. (Lutkenhaus).  In particular, Figure 1 of Lutkenhaus depicts another electric motor assembly (stator 3, rotor 9) used to drive shaft (4) of a fluid pump (col. 1, line 7), wherein an improved wiring/connection design is desired to provide for simple and easy manufacture of the motor (col. 1, lines 35-55). In order to provide his simplified wiring assembly, Lutkenhaus discloses a bus bar unit (8, 13, 14, 19, 22; Figs. 2-3) including bus bars (13), wherein the bus bar unit is conductively connected to the divided coils (7) of the motor stator (which also includes divided cores 3 and bobbins 10; col. 3, lines 5-35).  Lutkenhaus discloses that the bus bar unit enables manufacturing of the electric motor more easily and around the bottom wall portion of the can 2 (rather than against the end of it, as in Kech), thereby overlapping the divided coils 7 in the orthogonal direction and allowing for a shortening of the motor assembly (this is apparent from comparing Fig. 1 of Kech to Fig. 1 of Lutkenhaus).  Finally, at least a portion (i.e. arms 14) of the bus bar unit axially overlaps the rotor 9, as now recited.  Therefore, to one of ordinary skill desiring an electric pump having a motor assembly with simplified coil connections and a shorter axial length, it would have been obvious to utilize the techniques disclosed in Lutkenhaus in combination with those seen in Kech in order to obtain such results.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have replaced Kech’s stator, bus unit, and circuit board with the stator, bus bar arrangement, and circuit board of Lutkenhaus in order to obtain predictable results; those results being a simplified stator connection arrangement that simplifies the coil connections while providing a minimal motor thickness.

In regards to Claim 3, rotation of Kech’s impeller (4) causes a fluid to flow between the bottom wall portion of the housing and the rotor (col. 2, lines 47-50 make clear that fluid is present inside the can 6, around the rotor 18, thereby allowing it to flow to the claimed location; this would remain in the combination with Lutkenhaus).
In regards to Claim 4, Kech as modified by Lutkenhaus discloses that the bottom wall portion (6b) includes (i.e. is coupled to) a separating portion (slots/grooves 12, from Lutkenhaus) that separates the bus bars (13, from Lutkenhaus) from each other in the orthogonal direction (apparent in Fig. 2 of Lutkenhaus).
In regards to Claim 5, Kech as modified by Lutkenhaus discloses that the bottom wall portion (6b) includes (i.e. is coupled to) a regulating portion (slots/grooves 12, from Lutkenhaus) that regulates 
In regards to Claim 6, Kech as modified by Lutkenhaus discloses that the bottom wall portion (6b) includes (i.e. is coupled to) a groove portion (slots/grooves 12, from Lutkenhaus) accommodating the bus bars (13, from Lutkenhaus) (apparent in Fig. 2 of Lutkenhaus), the groove portion includes: a separating portion (i.e. the axial extents of the grooves 12) that separates the bus bars from each other in the orthogonal direction; and a regulating portion (i.e. the ends of the grooves 12) that regulates a positional displacement of the bus bars in the circumferential direction (apparent in Fig. 2 of Lutkenhaus).

Conclusion
Applicant's amendments filed on June 15th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC